Per Curiam.

The relator in a mandamus proceeding has the burden of showing a clear legal right to the relief sought. This the relator in the instant case has failed to do.
An examination of the record discloses a failure of proof that any respondent herein or any other officer or employee of the city has at any time refused to comply with any order of the park board relative to its automotive' or other equipment, has questioned the board’s jurisdiction over it, or has threatened to dispose or has disposed of or assigned any part of it to any other department of the city.
It is manifest from the prayer of the petition that relator seeks also to require city council, the legislative body of the municipality, to amend its 1958 appropriation ordinance relative to the appropriation for the park board and to continue to enact similar legislation annually. We fail to find any clear legal duty of council to do so.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Stewart, Taet, Matthias Bell and Herbert, JJ., concur.